MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be                                             Feb 05 2019, 9:17 am
regarded as precedent or cited before any
                                                                                      CLERK
court except for the purpose of establishing                                      Indiana Supreme Court
                                                                                     Court of Appeals
the defense of res judicata, collateral                                                and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE
Doulos Chapel
South Bend, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Doulos Chapel,                                            February 5, 2019
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          18A-SC-721
        v.                                                Appeal from the St. Joseph
                                                          Superior Court
Frank Williams Construction,                              The Honorable Paul E. Singleton,
Appellee-Defendant                                        Magistrate
                                                          Trial Court Cause No.
                                                          71D03-1801-SC-232



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-SC-721 | February 5, 2019                Page 1 of 3
[1]   Doulos Chapel (Doulos) appeals the trial court’s order entering judgment in

      favor of Frank Williams Construction (Williams) on Doulos’s small claims

      complaint. Doulos argues that the trial court was biased against it. Finding

      zero evidence of bias, we affirm.


[2]   Doulos retained Williams to perform certain construction work in its facility.

      The parties entered into a contract, pursuant to which Doulos would pay

      Williams $1,700 for the work. Doulos made a down payment of $1,000 to

      Williams for the various tasks; the parties dispute how much work was actually

      performed.


[3]   On January 17, 2018, Doulos filed a small claims action against Williams,

      alleging that he had not performed the work as requested and demanding the

      return of $1,000. An evidentiary hearing took place on February 23, 2018, at

      which Frank Williams (owner of Williams) and Mario Sims (pastor of Doulos)

      testified. That same day, the trial court issued an order entering judgment in

      favor of Williams. Doulos now appeals.


[4]   Doulos’s sole argument on appeal is that the trial court was biased against it.

      The only evidence to which Doulos cites in support of this argument is the trial

      court’s decision to admit evidence offered by Williams. It is well established

      that an adverse ruling alone is insufficient to show bias or prejudice. E.g.,

      Flowers v. State, 738 N.E.2d 1051, 1060 n.4 (Ind. 2000). Moreover, although

      Doulos does not attempt to argue that the ruling itself was erroneous, we note




      Court of Appeals of Indiana | Memorandum Decision 18A-SC-721 | February 5, 2019   Page 2 of 3
      that small claims proceedings are informal in nature and are not bound by the

      rules of evidence. Ind. Small Claims Rule 8(A).


[5]   Having read the transcript, we see not even a scintilla of evidence that the trial

      court was in any way biased against Doulos. Therefore, we affirm.1


[6]   The judgment of the trial court is affirmed.


      May, J., and Tavitas, J., concur.




      1
        Although Doulos does not argue that the evidence did not support the trial court’s order, we note that the
      trial court had before it the testimony of Doulos’s witnesses and Williams’s witnesses as well as documents
      presented by both sides. It was for the trial court to assess the credibility of the witnesses and the claims
      made by both parties. It found Williams more persuasive than Doulos, and we will not second-guess that
      determination.

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-721 | February 5, 2019                     Page 3 of 3